               Case 4:21-mj-71088-MAG Document 20 Filed 09/01/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ZACHARY G.F. ABRAHAMSON (CABN 310951)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7261
 7        FAX: (415) 436-7234
          zachary.abrahamson2@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   Case No. 4:21-mj-71088 MAG
                                                      )
14           Plaintiff,                               )   STIPULATION TO CONTINUE STATUS
                                                      )   HEARING AND TO EXCLUDE AND WAIVE
15      v.                                            )   TIME FROM SEPTEMBER 2, 2021 TO
                                                      )   SEPTEMBER 8, 2021 AND ORDER
16   RASHAD SHAMBRAY-JONES,                           )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Rashad Shambray-Jones that, with the Court’s approval, the status hearing currently

21 scheduled for September 2, 2021 at 1:00 p.m. should be continued to September 8, 2021 at 1:00 p.m., or

22 as soon thereafter as the Court is available.

23           The government and counsel for the defendant further stipulate and request that time be excluded
24 under the Speedy Trial Act and that time be waived under Federal Rule of Criminal Procedure 5.1 from

25 September 2, 2021 through September 8, 2021. The parties have agreed that time should be excluded

26 under the Speedy Trial Act so that defense counsel can continue to prepare, including by reviewing the

27 discovery already produced, taking into account the exercise of due diligence. For this reason, the parties

28                                                    1

     STIP. TO CONT. AND TO EXCLUDE/WAIVE TIME AND ORDER
     4:21-mj-71088 MAG
              Case 4:21-mj-71088-MAG Document 20 Filed 09/01/21 Page 2 of 2




 1 stipulate and agree that excluding time until September 8, 2021 will allow for the effective preparation

 2 of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 3          The parties further stipulate and agree that the ends of justice served by excluding the time from

 4 September 2, 2021 through September 8, 2021 from computation under the Speedy Trial Act outweigh

 5 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 6 The parties further stipulate that there is good cause for extending the time limits for a preliminary

 7 hearing, indictment, or information under Federal Rule of Criminal Procedure 5.1 and for extending the

 8 30-day time period for an indictment under the Speedy Trial Act. The undersigned Special Assistant

 9 United States Attorney certifies that he has obtained approval from counsel for the defendant to file this

10 stipulation and proposed order.

11

12          IT IS SO STIPULATED.

13

14 DATED:           September 1, 2021                     ____________/s/_____________________
                                                          ZACHARY G.F. ABRAHAMSON
15                                                        Special Assistant United States Attorney
16

17 DATED:           September 1, 2021                     ______________/s/____________________
                                                          JEROME MATTHEWS
18                                                        Counsel for Defendant Rashad Shambray-Jones

19          IT IS SO ORDERED.
20                                                                     S DISTRICT
                                                                    ATE           C
     DATED:         September 1, 2021                              T
                                                          __________________________________
                                                                                                        O
                                                                     S




21
                                                                                                         U
                                                                    ED




                                                          HON. NATHANAEL COUSINS
                                                                                                          RT
                                                                UNIT




                                                                              TED Judge
22                                                                      GRAN
                                                          United States Magistrate
                                                                                                              R NIA




23                                                                                                    usins
                                                                                          ael M. Co
                                                                NO




                                                                                   than
                                                                          Judge Na
                                                                                                              FO
                                                                 RT




24
                                                                                                          LI




                                                                         ER
                                                                    H




                                                                                                        A




                                                                              N                          C
                                                                                                F
25                                                                                D IS T IC T O
                                                                                        R

26

27

28                                                   2

     STIP. TO CONT. AND TO EXCLUDE/WAIVE TIME AND ORDER
     4:21-mj-71088 MAG
